DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 10/02/2019, 06/12/2020 and 10/28/2021 are considered by examiner.

                                                                 Drawings
3.           All drawings filed on 10/02/2019 are approved by examiner.

		     Request for Continued Examination Acknowledgement
4.	The Request for Continued Examination filed on 10/28/2021 is entered and acknowledged.

Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art of record.

6.	None of prior art of record taken alone or in combination shows a voltage regulator comprising at least a first control loop circuit, arranged to adaptively adjust a first bias voltage of the first regulator circuit in response to a load condition at the output node of the voltage regulator, wherein the first control loop circuit comprises: a feedback amplifier, arranged to generate the first bias voltage at an output node of the feedback amplifier wherein the feedback amplifier is configured to have a gain larger than a unity gain; and a capacitor, coupled between claims 1-10;  or a voltage regulating method comprising at least adaptively adjusting the first bias voltage of the voltage-mode voltage regulation operation in response to a load condition at the output node, comprising: generating, by a feedback amplifier, the first bias voltage at an output node of the feedback amplifier, wherein a capacitor is coupled between a power rail and the output node of the feedback amplifier and the feedback amplifier is configured to have a gain larger than a unity gain; and adaptively adjusting the second bias voltage of the current-mode voltage regulation operation in response to the load condition at the output node, wherein the feedback amplifier has an inverting input connected to receive a reference voltage as recited in claims 11-20.

				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838